Citation Nr: 1308739	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  08-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for panic disorder with agoraphobia and generalized anxiety disorder.  

3.  Entitlement to a disability rating in excess of 10 percent for cervical spine myalgia.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to November 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina.  The Veteran filed a notice of disagreement (NOD) with that determination in December 2006, and timely perfected his appeal in February 2008.  

In April 2011, the Board remanded the issues on appeal for further examination.  This development has been completed and the claim of an increased disability rating for cervical spine myalgia and service connection for PTSD are ready for review.  Regrettably, as outlined below, further development is necessary before the Board can proceed on the issues of service connection for a panic disorder and entitlement to a TDIU.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

The issues of service connection for a panic disorder and generalized anxiety disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.   The evidence demonstrates it is not likely that the Veteran currently suffers from PTSD, pursuant to the DSM-IV criteria.

2.  The Veteran's cervical spine condition has been manifested by a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees and forward flexion greater than 30 degrees, and has not been manifested by forward flexion greater than 15 degrees but not greater than 30, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, a combined range of motion of the cervical spine not greater than 170 degrees, or incapacitating episodes lasting at least 2 weeks but less than 4 weeks in a 12 month period.  

3.  The competent and probative medical evidence of record does not show that the Veteran's service-connected cervical spine myalgia is so exceptional or unusual that referral for extraschedular consideration by designated authority is required. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The criteria for an increased disability rating in excess of 10 percent for cervical spine myalgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2012).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the duty to notify was satisfied by way of letters sent to the Veteran in January 2006, March 2006, and June 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letters also provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records and Social Security Administration disability records, and providing the Veteran with VA examinations in November 2005, November 2006, December 2008, January 2009, and October 2012.  The Veteran has not indicated that he has received additional treatment for PTSD or his service-connected cervical spine disability.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.   Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records.  If VA determines that the Veteran engaged in combat with the enemy and an alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Moreover, the Board notes that, effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Moreover, the amendment provides that, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

In this particular case, the Board does not reach the question of whether the Veteran sustained a verified in-service stressor, as the preponderance of the competent medical evidence does not indicate that he has a diagnosis of PTSD for service connection purposes.  As noted above, a threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA treatment records show that the Veteran was being treated for multiple psychiatric disabilities, to include panic disorder, major depression, and anxiety.  The Veteran underwent a psychiatric assessment for treatment in August 2006.  The Veteran reported his in-service incidents, which caused minimal nightmares of these events and occasional recall of events (intrusive), though reported no hypervigilance, or anger outbursts.  The Veteran was diagnosed with anxiety symptoms that appeared to be more consistent with panic disorder than PTSD.  A September 2009 treatment record noted diagnoses of PTSD, depressive disorder, and panic disorder.  There was no further information of record regarding the assessments methods used to make these diagnoses.  A March 2010 record noted diagnoses of depression NOS, anxiety NOS; and history of PTSD diagnosis.  July 2010 records note diagnoses of PTSD and depression.  Further, a July 2012 psychiatry visit noted a provisional diagnosis of PTSD.  

The Veteran was afforded a VA examination in November 2006.  The Veteran was diagnosed with panic disorder with agoraphobia and generalized anxiety.

Private treatment records show that the Veteran was receiving mental health treatment dating back to 2002.  Valdese Family Practice treatment records show treatment for panic attacks and anxiety from 2002 to 2006.  A June 2006 treatment record noted that the Veteran quit his job secondary to GAD (Generalized Anxiety Disorder), panic attacks/insomnia, and fatigue.  Additionally, the Veteran was hospitalized in February 2007 for his mental health conditions.  The discharge summary noted a diagnosis of PTSD, due to flashbacks and nightmares.  

The Veteran underwent a psychiatric disability evaluation for Social Security Disability.  The Veteran was diagnosed with major depression, nonpsychotic; generalized anxiety disorder, moderately severe; panic disorder with mild agoraphobia; and ruled out PTSD.  

A May 2007 Persian Gulf Registry Note listed PTSD as a diagnosis based on the February 2007 hospitalization diagnosis. 

The Veteran was afforded a PTSD VA examination in January 2009.  The Veteran was diagnosed with panic disorder without agoraphobia, generalized anxiety disorder, and recurrent major depression.  The examiner noted that the Veteran was exposed to distressing situations while in the military, but there was no evidence to support a diagnosis of PTSD.  

The Veteran submitted a March 2010 letter from his VA treating mental health care physician.  The physician noted that the Veteran's primary diagnoses treated there were panic disorder and major depressive disorder. Additionally, he was noted to have some symptoms suggestive of chronic PTSD.  Although he was prescribed medications for his conditions, he still had episodic depressed mood, anxiety, panic attacks, and insomnia.  Further, he had chronic problems with concentration and focusing, which prevented him from working productively outside the home.  Even with continued treatment, it was likely that the Veteran would continue to have some chronic, residual symptoms of PTSD, panic, and depression for the foreseeable future.  

The Veteran was afforded another VA examination in October 2012 to assess his psychiatric disabilities.  The examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria; however he was diagnosed with panic disorder, with agoraphobia and depressive disorder, NOS.  The examiner noted that the Veteran had such symptoms as depressed mood most of the time, insomnia, fatigue, mild apathy and anhedonia, moderate social withdrawal, panic attacks nearly every day lasting about 20 minutes, and avoided leaving home because he was afraid of having panic attacks. The examiner thoroughly documented private and VA treatment records pertaining to the Veteran's mental health treatment.  

After examining the Veteran, the examiner concluded that the Veteran did not meet the full criteria for PTSD.  The examiner stated that it was less likely than not that the Veteran's symptoms met the DSM-IV diagnostic criteria for PTSD, even when considering the credible military stressor of exposure to mortar and rocket fire and the risk of hostile enemy action.  The examiner stated that the Veteran's current symptoms, as reported during the exam and assessed using the Clinician-Administered PTSD scale (CAPS), did not meet the DSM-IV diagnostic criteria for PTSD.  This finding was true even if one adopted a flexible approach regarding the Criterion A2.  Additionally, the examiner noted that none of the clinicians who have diagnosed the Veteran with PTSD used a structured diagnostic interview as part of their assessment.  He further stated that the VA Best Practice Manual for PTSD Compensation and Pension Examination highly recommend that an evaluation of PTSD include use of the CAPS scale.  The examiner further stated that there was no mention of PTSD symptoms or a diagnosis from 2002 to 2006 from the Veteran's primary care physician.  Between August 2006 and January 2009 the Veteran was evaluated by five VA psychiatrists and one VA psychologist; none of them diagnosed the Veteran with PTSD.  When the Veteran did received a PTSD diagnosis in 2007, 2009, and 2010, the associated records did not contain any information about the bases of the diagnosis, such as what assessment methods were used or which symptoms the Veteran exhibited for each major Criteria (B, C, and D).  Further, the examiner noted that the three clinicians who diagnosed the Veteran with PTSD did not meet the criteria of 38 C.F.R. § 3.304(f)(3), meaning that none of them were a VA psychiatrist or psychologist or a one with whom VA has contracted.  Lastly, the examiner noted that after reviewing the Veteran's mental health notes, he did not find one note that specifically mentioned a PTSD-specific symptom as being a particular concern for the Veteran.  He had frequently talked about panic attacks, fatigue, and depression, but not intrusive memories, trauma-related nightmares, avoidance of trauma-related stimuli, and hypervigilance.  This was not to say that he never discussed any of these symptoms, but the paucity of discussions of PTSD specific symptoms during mental health appointments was telling.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the claim of service connection for PTSD.  

A review of the competent medical evidence of record does not show that the Veteran currently has a diagnosis of PTSD within the meaning of VA regulations.  The Board acknowledges that in 2007, 2009, and 2010 treatment records, the Veteran was diagnosed and treated for PTSD.  However, as discussed below in greater detail, this evidence does not reflect a comprehensive mental health evaluation and does not show that the PTSD diagnosis meets the requirements of 38 C.F.R. § 4.125.  In contrast, the Board finds that the most complete assessment of the Veteran's mental condition was made in the October 2012 PTSD VA examination.  The examiner did not diagnose him with PTSD; rather he was diagnosed with panic disorder, with agoraphobia and depressive disorder, NOS, when evaluated under the DSM-IV.  The VA examiner specifically examined the Veteran for PTSD under DSM-IV criteria and assessed using CAPS, but found that he did not meet all of the criteria for a PTSD diagnosis.  This finding was true even if one adopted a flexible approach regarding the Criterion A2.  Lastly, the examiner noted that after reviewing the Veteran's mental health notes, he did not find one note that specifically mentioned a PTSD-specific symptom as being a particular concern for the Veteran.  He had frequently talked about panic attacks, fatigue, and depression, but not intrusive memories, trauma-related nightmares, avoidance of trauma-related stimuli, and hypervigilance.  This was not to say that he never discussed any of these symptoms, but the paucity of discussions of PTSD specific symptoms during mental health appointments was telling.  Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a DSM-IV diagnosis of PTSD to warrant service connection in this case.  

The Board recognizes that the record contains conflicting medical evidence as to the diagnosis of the Veteran's mental condition.  The Board must thus determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71.  ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Although the Veteran received a PTSD diagnosis in 2007, 2009, and 2010, the associated records did not contain any information about the bases of the diagnosis, such as what assessment methods were used or which symptoms the Veteran exhibited for each major Criteria (B, C, and D).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Additionally, the evidence does not indicate that the Veteran was diagnosed with PTSD by a mental health professional in conformance with the criteria of DSM-IV.  Throughout the Veteran's treatment records, he was consistently diagnosed with panic disorder, major depression, and anxiety.

As the October 2012 VA examination report provided the more in depth analysis of the Veteran's mental condition by a mental health practitioner, the Board finds it to be of greater probative value.  The VA examination report was conducted in accordance with DSM-IV, as is required by 38 C.F.R. § 4.125.  Additionally, it clearly diagnosed the Veteran's current mental disorders and provided greater detail as to how the PTSD determination was made.   The VA examiner's opinions were based on review of the claims folder, including the Veteran's service treatment records, and his opinions thoroughly discussed the Veteran's pertinent in- service and post-service medical records.  The VA examiner offered a detailed explanation of the rationale for his opinions that incorporates both the facts of the Veteran's case and the pertinent medical principles.  Thus, the October 2012 VA examination report is found to be of a greater probative value.  

Under these circumstances, for the Board to conclude that the Veteran has PTSD related to his military service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the absence of a present disability that is related to service, a grant of service connection is clearly not supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has carefully considered the Veteran's assertions that he has PTSD that is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in his belief that his has PTSD that is related to his military service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for his cervical spine myalgia.  

The Veteran is currently assigned a 10 percent disability rating for his cervical spine myalgia in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.71a, Diagnostic Code (DC) 5237 (2011).  

Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 (intervertebral disc syndrome) are evaluated under the following General Formula for Rating Diseases and Injuries of the Spine (unless intervertebral disc syndrome is alternatively evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 265; or, combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires forward flexion  of the thoracolumbar greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating requires evidence of forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavourable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect since September 26, 2003).  

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from September 26, 2003).  

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected cervical spine myalgia.

VA outpatient treatment records show that the Veteran complained of and was treated for recurrent neck pain.  

The Veteran was afforded a VA examination in November 2005.  The Veteran complained of pain in the neck that radiated down to the shoulders.  He also reported a stiff neck, lack of endurance, and fatigability.  The Veteran reported sleeping with a foam pillow due to neck pain.  Upon examination, the neck was tender at the C1-2 area of the cervical spine.  Range of motion testing displayed forward flexion to 34 degrees, extension to 68 degrees, left lateral flexion to 20 degrees, right lateral flexion to 22 degrees, left lateral rotation to 46 degrees, and right lateral rotation to 52.  Repetitive motion of the neck did not change the range of motion.  Further, the Veteran had very rapid reflexes throughout and all were working.  The Veteran reported that he did not suffer from incapacitating episodes.  The Veteran was diagnosed with severe cervical spine abnormality, with radiculopathy to both upper extremities and limitation of motion of both upper extremities.  Diagnoses of radiculopathy of the right and left ulnar nerve was noted.  

The Veteran was afforded a VA examination in November 2006.  He reported chronic pain in the posterior neck area at the level of C7 going down into the thoracic spine.  He reported that he had pain and tightness of the neck if he did anything with his arms elevated for any period of time.  Flare-ups occurred with the activity previously stated.  The examiner noted that his cervical spine disability did not interfere with him working until May.  He reported no true incapacitating episodes over the past twelve months.  Upon examination, the Veteran did not appear uncomfortable and he moved his head around normally.  He did not appear to have any discomfort with spontaneous moving or rotary movement of the head.  Passive movement of the head was performed and it was done to full range of motion.  Active range of motion was forward flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, and lateral rotation from 80 to 90 degrees bilaterally.  The examiner noted that all of this was done easily without pain and the passive movement revealed the same measurements.  Additionally, upon repetitive movement, the Veteran had no pain or alteration in range of motion.  Musculature of the posterior neck and neurological examination were noted to be normal.  

The Veteran was afforded a VA examination in December 2008.  The Veteran reported progressively worse pain of the neck daily.  There was no history of fatigue, decreased motion, stiffness, weakness, or spasms.  There were no flare-ups of the spinal conditions, or incapacitating episodes of the spine.  The Veteran did not use an assistive device or have a limitation to walking.  Objective abnormalities included pain with motion, but not spasms, atrophy, guarding, tenderness, or weakness.  Additionally, sensory and reflex examinations of the upper extremities were normal.  Bladder and bowel functions were also listed as normal.  The Veteran was found to have decreased cervical spine ROM, with flexion to 42 degrees, extension to 45 degrees, left lateral flexion to 45 degrees, right lateral flexion to 45 degrees, left lateral rotation to 45 degrees, and right lateral rotation to 45 degrees.  There was objective pain with active range of motion.  While there was objective pain following repetitive motion, there were no additional limitations of motion.  X-rays showed that the Veteran had a normal cervical spine.  The Veteran was diagnosed with cervical spine myalgia.  

The Veteran was afforded another cervical spine VA examination in October 2012.  The Veteran was diagnosed with degenerative joint disease (DJD) of the cervical spine.  The Veteran did not report that flare-ups impacted the function of his cervical spine.  The Veteran was found to have decreased cervical spine ROM, with flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 35 degrees, right lateral flexion to 45 degrees, left lateral rotation to 50 degrees, and right lateral rotation to 70 degrees.  The Veteran's cervical spine range of motion with pain remained the same.  Additionally, the Veteran did not have additional limitation in ROM of the cervical spine following repetitive-use testing.  The contributing functional loss and/or functional impairment of the cervical spine included less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  The Veteran was noted to have no tenderness, guarding, muscle spasms, or muscle atrophy.  Sensation to light touch testing was normal.  Additionally, radicular pain or any other signs or symptoms due to radiculopathy, or any other neurological abnormalities related to the Veteran's cervical spine disability were not noted.  Further, the Veteran did not suffer from IVDS or use assistive devices.  X-rays showed that the Veteran suffered from arthritis of the cervical spine. 

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his cervical spine disability.  As already noted, the next-higher disability evaluation of 20 percent requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  According to the November 2005 VA examination, the Veteran was capable of forward flexion to 34 degrees.  Further, the November 2006, December 2008, and October 2012 VA examinations showed forward flexion no less than 42 degrees.  Additionally, the combined range of motion of the cervical spine was no less than 242 degrees, which is greater than the 170 degrees or less requirement needed for a 20 percent rating.  The November 2006 VA examiner noted that the Veteran's musculature was normal.  Additionally, the December 2008 and October 2012 stated that the Veteran's neck disability did not display tenderness, guarding, muscle spasms, stiffness, weakness, or muscle atrophy.  Therefore, the preponderance of the evidence demonstrates that the Veteran has not suffered from the necessary criteria needed for a 20 percent disability rating at any time during the appeals period.  

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that he is not entitled to a disability evaluation in excess of 10 percent.  The November 2006 VA examiner noted that upon repetitive movement, the Veteran had no pain or alteration in range of motion, or objective evidence of painful motion.  The November 2005, December 2008, and October 2012 VA examiners noted that while there was objective pain following repetitive motion, there were no additional limitations of motion.  At the November 2006 VA examination, the Veteran reported flare-ups only with any activity where his arms were elevated for any period of time.  Further, at the December 2008 and October 2012 VA examinations, the Veteran reported that he had no flare-ups that impacted the function of his cervical spine.  The October 2012 examiner noted that the contributing functional impairment of the cervical spine included less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, and pain on motion.  Therefore, even though the Veteran experienced pain upon movement and limited range of motion, this evidence alone did not demonstrate an overall functional impairment that is in excess of a 10 percent disability rating.  This evidence, considered in totality, demonstrates that a 10 percent disability rating is appropriate in this case.  

The Board has also considered whether a higher disability rating would be warranted based on the Formula for Rating Intervertebral Disc Syndrome.  Under this formula, a 20 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  The November 2005, November 2006, and December 2008 VA examiners noted that the Veteran did not suffer from incapacitating episodes as a result of his cervical spine disability.  Additionally, the October 2012 VA examiner reported that the Veteran did not suffer from intervertebral disc syndrome.  The record contains no additional evidence suggesting that the Veteran has suffered from incapacitating episodes totalling at least two weeks but less than four weeks in the past 12 months due to intervertebral disc syndrome throughout the appeals period.  As such, a higher disability evaluation based on intervertebral disc syndrome is not warranted.  

Under the schedular criteria, in addition to considering the orthopedic manifestations of a cervical spine disability, consideration must be given to any objective neurologic abnormalities associated with the cervical spine disability, which are to be evaluated separately under an appropriate diagnostic code.  See Note (1) of the 'General Rating Formula for Disease and Injuries of the Spine.'  Such neurologic abnormalities include, but are not limited to, bowel or bladder impairment. Id.  At the November 2005 VA examination, the Veteran complained of pain in the neck that radiated down to the shoulders.  At that time, the examiner diagnosed the Veteran with radiculopathy of the right and left ulnar nerves.  However, the examination report did not show which neurological tests were performed or if these diagnoses were based on the Veteran's subjective complains.  Additionally, all subsequent VA examinations show normal neurological examinations, to include sensory and reflex examinations.  Specifically, the October 2012 VA examiner stated that radicular pain or any other signs or symptoms due to radiculopathy, or any other neurological abnormalities related to the Veteran's cervical spine disability were not noted.  Lastly, review of the Veteran's VA treatment records did not show consistent or current reports of radiating pain from his neck.  Therefore, the preponderance of the evidence is against the assignment of a separate disability rating based on neurological abnormalities.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability rating in excess of 10 percent for cervical spine myalgia must be denied.

IV. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected cervical spine disability include pain and limitation of motion.  However, these symptoms of the Veteran's cervical spine disability are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes his disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256-63.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Service connection for PTSD is denied. 

An increased disability rating in excess of 10 percent for cervical spine myalgia is denied.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for panic disorder and generalized anxiety disorder, and entitlement to a TDIU.

A. TDIU

The Veteran was afforded separate VA examinations in October 2012 for his service-connected conditions, to include the cervical spine, thoracolumbar spine, intestinal condition, skin condition, and respiratory condition.  The examiner stated that the Veteran's skin disability had no effects on physical or sedentary employment or activities of daily living.  Additionally, in reference to the Veteran's irritable bowel syndrome (IBS), the examiner noted that he had to constantly be near a bathroom due to urgency of bowel movements brought on by eating.  This limited any activities such as shopping, errands, and/or physical or sedentary employment, due to the need to constantly be near a bathroom.  In reference to the Veteran's thoracolumbar disability, the examiner noted that the while Veteran reported that his lower back never affected his work, mopping or similar physical movements, would cause pain in physical or sedentary employment, as well as household choirs.   Due to the Veteran's cervical spine disability, he was unable to perform any physical or sedentary work requiring overhead use of his arms due to pain.  In reference to the Veteran's lung disability, he was unable to walk more than a half mile due to shortness of breath.  Sedentary and physical employment, as well as all physical activities, were limited by the length, duration, and strenuousness of the walk, with shortness of breath worse with speed and inclines, such as climbing stairs or ramps.   

However, after listing the impact of these conditions, the examiner concluded that the question as to whether the Veteran was able to obtain or maintain substantially gainful employment was not a medical determination as much as a legal/vocational one.  As such, he was not competent as a medical professional to so opine.  However, the VA examiner failed to state the impact of all the Veteran's service-connected disabilities as a whole on his employability.  

As the examiner failed to consider all aspects of the Veteran's service-connected disabilities and its impact on the Veteran's employability when rendering the opinion, it is insufficient for the Board to make a decision in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Without further clarification, the Board is without medical expertise to determine if the Veteran's service-connected disabilities render him unemployable, when taking all of the Veteran's service-connected disabilities into consideration.  Therefore, another VA examination should be obtained to examine the Veteran's current state.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B. Panic Disorder and Generalized Anxiety Disorder

The Veteran was afforded a VA examination in October 2012.  The examiner diagnosed the Veteran with panic disorder with agoraphobia and depressive disorder.  The examiner concluded that it was less likely than not that the Veteran's panic disorder with agoraphobia and depressive disorder were caused by any event or incident that occurred during military service, including exposure to mortar and rocket fire and the risk of hostile enemy action.  The examiner noted that the Veteran was never diagnosed with a mental disorder and he did not exhibit any psychiatric symptoms during his military service.  Additionally, the examiner noted that the Veteran did not exhibit any symptoms of anxiety or depression during the July 1995 Gulf War Registry Exam.  Further, the Veteran did not seek treatment for anxiety or depressive symptoms between 1994 and 2002; a span of eight years.  The examiner stated that he did not find any treatment notes in which the Veteran or VA physicians specifically related a panic disorder or depressive disorder symptoms to reported traumas.  Additionally, the examiner quoted the 2009 VA examiner, who stated that while the Veteran did meet full DSM-IV-TR criteria for panic disorder, generalized anxiety disorder, and major depressive disorder, there was no known evidence to support the idea that the Veteran's current mental health symptoms originated as a result of military service.  

However, this opinion was based on inaccurate factual history, as the Veteran had previously stated that his current mental health conditions were related to service.  Specifically, in a June 2006 statement the Veteran noted that he suffered from fatigue that had been consistent since his return to the States.   Additionally, in the December 2006 NOD, the Veteran reported that he believed all his anxiety disorder and panic attacks were a direct result of the Gulf War.  He also noted that he suffered from fatigue, a sleeping disorder, and memory loss that he felt began due to the Gulf War, as 90 percent of his dreams were military related.  Further, in the February 2008 Substantive Appeal, he reported that he disagreed with the determination that his panic and anxiety disorders were not related to Desert Storm.  Additionally, while the March 2010 letter from the Veteran's VA treating mental health care physician noted the Veteran's primary diagnoses treated were panic disorder and major depressive disorder and not PTSD, he additionally noted to that the Veteran had some symptoms suggestive of chronic PTSD.  

However, it does not appear that these records were reviewed by the VA examiner when making his determination regarding the Veteran's claim of service connection for a panic disorder and generalized anxiety disorder.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

The Board is without medical expertise to determine if the Veteran's panic disorder or generalized anxiety disorder is in any way related to his active service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of continuity since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Accordingly, the case is REMANDED for the following action:

1) The RO should schedule the Veteran to undergo a VA psychiatric examination with an examiner who has not previously examined the Veteran, to determine the etiology of his panic disorder and anxiety disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should diagnose any psychiatric disorder found to be present, to include panic disorder with agoraphobia, generalized anxiety disorder, or depression.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder, to include panic disorder with agoraphobia, generalized anxiety disorder, or depression had its onset during active service or is related to any in-service disease, event, or injury, to include exposure to mortar and rocket fire and the risk of hostile enemy action.  

In doing so, the examiner should consider and discuss the Veteran's service treatment records; VA treatment records, to include the March 2010 letter from the Veteran's VA treating mental health care physician; private treatment records; the October 2012 VA examination report; the Veteran's June 2006, December 2006, February 2008 statements relating his mental health conditions to his time serving in the Gulf War and Desert Storm; and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner should not rely solely on the absence of medical documentation of post-service treatment as a basis for determining that no nexus exists.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) The AMC should obtain a VA medical opinion to evaluate the impact of ALL of the Veteran's service-connected disabilities on his employability.  The claims folder and a copy of this Remand must be reviewed by the examiner and the review should be noted in the examination report.  

The examiner should review all evidence of record, to include VA and private treatment records and the October 2012 VA examinations reports, and determine the impact of the Veteran's service-connected disabilities (restrictive lung disease, irritable bowel syndrome, low back pain with a history of sacral torsion, cervical spine myalgia, and recurrent urticaria of the thighs) on his employability.

Specifically, the examiner should opine as to whether the Veteran's service-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's claims.  The RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


